Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest the transmission of the first data includes adjusting a first transmission period of the first data such that the first transmission period terminates at a time at which a second transmission period of the second data terminates. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
Claim 7 encompasses limitations that are similar to claim 1. Thus, claim 7 is allowed based on the same reasoning as discussed above.
Regarding claim 22, while the prior art of record discloses, teaches, or suggests certain limitations of said claims, none of the prior art reference, either alone or in combination with another reference, disclose, teach, or suggest obtaining a second transmission period of the second data from a header of the second data; adjusting the first transmission period based on the second transmission period to generate an adjusted first transmission period. Examiner notes the above limitations are novel over the prior art in view of the entirety of the claims, not just the aforementioned limitations.
The dependent claims, being further limiting to the independent claims, and enabled by the specification, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-Th 7:30 AM - 5:00 PM, F 7:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on 571-272-3.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Luat Phung/

Primary Examiner, Art Unit 2468